Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gauthier et al. (U.S. PGPUB 20040012594) in view of Robertson et al. (U.S. PGPUB 20020140698).
With respect to claim 1, Gauthier et al. disclose a method for use in a digital animation creation system, the method comprising:
obtaining a character dataset (paragraph 61, At step 502, at least one nodal hierarchy is selected from model hierarchies 403 as the nodal hierarchy to be animated within the target animation sequence initiated at step 501), the character dataset representing elements and constraints applicable to an articulated virtual character (paragraph 55, Model hierarchies 403 essentially include a variety of hierarchies of nodes, each of which defines a particular bio-mechanical model. In the example, such model hierarchies include a humanoid model 406 to be invoked in order to animate bipedal characters with a mostly humanoid appearance, paragraph 69, As generic motion clips relate in most instances to captured performance data, most sets of nodes relate to a humanoid topology such as represented by generic actor 601, which is itself initially based on an actor performing said motions in the real world, paragraph 71, As the purpose of said nodes is to reference the movement in two or three dimensions of body parts during a generic motion, said nodes are located at the joints between said body parts, or extremities, such that a bio-mechanical model 602 can be mathematically derived from said node hierarchy 406 in order to visualise the motion thereof with the least possible computational overhead allocated to character rendering) depictable in an image of a virtual scene in which the articulated virtual character is to appear (paragraph 88, The bipedal node hierarchy 406 is displayed therein as a humanoid model 601 and an animation path 904, 905 is also shown projected onto floor space 903, along which said model 601 will be animated with the motions described in FIG. 8), the character dataset comprising at least an articulated virtual character rig (paragraph 72, Said bio-mechanical model 602 thus comprises a set 603 of nodes, classified as parent and children nodes according to the hierarchy 406 and possibly further incorporating intermediate and sibling nodes. Preferably, the hierarchy 406 associates all of the nodes 603 with a node name 604 suited to the bio-mechanical model 602 they collectively define. Thus, a "left leg" lower limb firstly comprises a "hips" parent node 605, also known as the root node of the entire limb. Said leg next includes an "knee" child node 606 and an "ankle" child node 607) that can be evaluated to provide a rig state of the articulated virtual character rig (paragraph 75, For each indexation 411, 412 and 413 of said previously captured performance or sets of keyframes, its respective data comprises a comprehensive array of node references 701 uniquely defining the various body parts of a generic character as previously described, such that said references 701 may be matched to hierarchy 406. Said data also comprises the three-dimensional co-ordinates of said nodes 701, expressed in terms of translation 702, rotation 703 and scaling 704 in each frame within a succession of frames 705 at least equivalent to one cycle of the motion, paragraph 77, Thus, upon selecting a generic motion clip within library 404 by means of animation instructions 402, a hierarchy of nodes 406 defining a character 601 is animated with a motion clip, as for each generic motion clip 411, 412, 413 etc. included in the generic motion clips library 404, the respective movements of each of the body parts 604 of a character can be correlated by way of the co-ordinates 702, 703, 704 of their respective nodes 603 over the succession of frames 705 defining the motion), and wherein the articulated virtual character is representable in three dimensions (paragraph 71, As the purpose of said nodes is to reference the movement in two or three dimensions of body parts during a generic motion) and the virtual scene represents a three-dimensional space (paragraph 88, A first area displays target animation sequence 405 as a three-dimensional animation space 902 configured with a reference floor space 903);
obtaining a first configuration of the articulated virtual character defining a first rig state of the articulated virtual character (paragraph 80, The hierarchy of parent and children node 406 is selected among the model hierarchies 403 in order to animate a humanoid bipedal character 601 in a target animation sequence 405 primarily defined as a time-line 801, start of time-line 801);
determining a first view of the articulated virtual character in the virtual scene, wherein the first view is of the articulated virtual character computed from the first rig state (paragraph 88, The bipedal node hierarchy 406 is displayed therein as a humanoid model 601 and an animation path 904, 905 is also shown projected onto floor space 903, along which said model 601 will be animated with the motions described in FIG. 8, position at 904);
obtaining a second configuration of the articulated virtual character, wherein the second configuration is distinct from the first configuration and wherein the second configuration defines a second rig state of the articulated virtual character (paragraph 80, The hierarchy of parent and children node 406 is selected among the model hierarchies 403 in order to animate a humanoid bipedal character 601 in a target animation sequence 405 primarily defined as a time-line 801, end of time-line 801); and
determining a second view of the articulated virtual character in the virtual scene, wherein the second view is of the articulated virtual character computed from the second rig state (paragraph 88, The bipedal node hierarchy 406 is displayed therein as a humanoid model 601 and an animation path 904, 905 is also shown projected onto floor space 903, along which said model 601 will be animated with the motions described in FIG. 8, position at 905). Although Gauthier et al. appears to schematically show generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view (Fig. 9, dashed representation of humanoid model as diminished view); Gauthier et al. do not explicitly teach generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view.
Robertson et al., who also deal with animating objects, disclose a method for generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view (paragraph 43, In the object manipulation technique, the user selects and drags on an object and manipulates a copy of the object, placing it in a position and an orientation, which the user would like to view the object. When the object is deselected, the copy fades away and the virtual body animates to the appropriate position and orientation in the 3D environment to attain the desired viewpoint of the object). The copy that fades away is a diminished view relative to the first view as it initially begins to fade.
Gauthier et al. and Robertson et al. are in the same field of endeavor, namely computer graphics.
At the time of the invention, it would have obvious to apply the method of generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view, as taught by Robertson et al., to the Gauthier et al. system, because this would provide a preview of the second view of the object.
With respect to claim 2, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein a set of configurations comprises the first configuration and the second configuration and a given configuration of the set of configurations represents a distinct set of animation parameters that are applied to form the rig state of a corresponding rig corresponding to the given configuration (Gauthier et al.: paragraph 81, Motion clips 411 and 412 are selected within library 404 and also included in target animation sequence 405 as presently described, the respective input configuration of which at step 304 allows animation instructions 402 to process the data therein according to step 305 when they are triggered in real-time according to step 306).
	With respect to claim 3, Gauthier et al. as modified by Robertson et al. disclose the method of claim 2, wherein the distinct set of animation parameters defines a position of elements of the articulated virtual character in the virtual scene (Gauthier et al.: paragraph 75, For each indexation 411, 412 and 413 of said previously captured performance or sets of keyframes, its respective data comprises a comprehensive array of node references 701 uniquely defining the various body parts of a generic character as previously described, such that said references 701 may be matched to hierarchy 406. Said data also comprises the three-dimensional co-ordinates of said nodes 701, expressed in terms of translation 702, rotation 703 and scaling 704 in each frame within a succession of frames 705 at least equivalent to one cycle of the motion).
	With respect to claim 4, Gauthier et al. as modified by Robertson et al. disclose the method of claim 2, wherein the distinct set of animation parameters is associated with a frame associated with a selected knot on a motion curve (Gauthier et al.: paragraph 88, For the purpose of clarity, reference markers are shown on said animation path respectively identifying the position in space and thus time at which blending operations 802, 803 should take place).
	With respect to claim 5, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the first rig state corresponds to a state of the articulated virtual character at a current animation time and the second rig state corresponds to a second animation time distinct from the current animation time (Gauthier et al.: paragraph 89, A user may freely interact with said slider 907, in effect moving said slider to any point between both extremities of time-line 906, whereby animation instructions 402 update the representation of target animation sequence 405 and output the frame equivalent to the position of slider 907 to GUI 901, time-line adjusts character from 904 to 905).
	With respect to claim 6, Gauthier et al. as modified by Robertson et al. disclose the method of claim 5, wherein a plurality of ghost rig states is computed for a selected number of corresponding animation times, wherein the corresponding animation times are relative to the current animation time, and wherein selected frames are selected from among frames, keyframes, key poses, and/or motion curve knots at regular intervals or at arbitrary intervals (Robertson et al.: paragraph 45, The object 110 is then selected and dragged on creating a ghost copy (G1). The ghost copy G1 is rotated counterclockwise and moved to a second object position and orientation 114. Upon deselection of the object 110, the virtual body 92 is moved along a path to a second virtual body position and orientation 96 based on the second object position and orientation 114 with respect to the orientation and position 112 of the original object 110. The object 110 is then selected and dragged on creating a ghost copy (G2), which is then rotated counterclockwise and moved to a third object position and orientation 116. Upon deselection of the object 110, the virtual body 92 is moved along a path to a third virtual body position and orientation 98 based on the third object position and orientation 116 with respect to the orientation and position 112 of the original object 110. The object 110 is then selected and dragged on creating a ghost copy (G3), which is then rotated counterclockwise and moved to a fourth object position and orientation 118. Upon deselection of the object 110, the virtual body 92 is moved along a path to a fourth virtual body position and orientation 100 based on the fourth object position and orientation 118 with respect to the orientation and position 112 of the original object 110).
	With respect to claim 7, Gauthier et al. as modified by Robertson et al. disclose the method of claim 6, further comprising: determining the corresponding animation times from a user-selected set of knots on a motion curve; and updating the display view as a user modifies the user-selected set of knots on the motion curve (Gauthier et al.: paragraph 89, A user may freely interact with said slider 907, in effect moving said slider to any point between both extremities of time-line 906, whereby animation instructions 402 update the representation of target animation sequence 405 and output the frame equivalent to the position of slider 907 to GUI 901, animation times updated on slider corresponding to knots 802 or 803 in Fig. 9).
	With respect to claim 8, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the first rig state corresponds to a state of the articulated virtual character at a current animation time and the second rig state corresponds to a second animation time distinct from the current animation time, and wherein the display view changes as a current animation time value is varied (Gauthier et al.: paragraph 89, The purpose of time-line 906 is to represent the total length in time or number of frames of target animation sequence 405 at any one time as it is generated and written according to steps 305 to 307 and features a user operable slider 907. A user may freely interact with said slider 907, in effect moving said slider to any point between both extremities of time-line 906, whereby animation instructions 402 update the representation of target animation sequence 405 and output the frame equivalent to the position of slider 907 to GUI 901).
	With respect to claim 9, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the first rig state corresponds to the articulated virtual character posed according to a first set of animation pose control values and the second rig state corresponds to the articulated virtual character posed according to a second set of animation pose control values (Gauthier et al.: paragraph 75, For each indexation 411, 412 and 413 of said previously captured performance or sets of keyframes, its respective data comprises a comprehensive array of node references 701 uniquely defining the various body parts of a generic character as previously described, such that said references 701 may be matched to hierarchy 406. Said data also comprises the three-dimensional co-ordinates of said nodes 701, expressed in terms of translation 702, rotation 703 and scaling 704 in each frame within a succession of frames 705 at least equivalent to one cycle of the motion, node references and coordinates correspond to the first rig state at the beginning of time-line 801 and second rig state at the end of time-line 801 in Fig. 8).
	With respect to claim 10, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the display view illustrates a plurality of ghosts offset in space relative to their corresponding rig states (Robertson et al.: Fig. 8 shows a plurality of ghosts G1, G2, and G3 offset in space).
	With respect to claim 16, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the diminished view of the second view relative to the first view is diminished in that the second view is presented as an outline (Robertson et al.: Fig. 7, 88 is displayed as an outline relative to 86), and/or the second view is presented in the display view as a rig skeleton.
With respect to claim 17, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, wherein the first configuration and the second configuration are configurations of a set of configurations comprising three or more configurations (Gauthier et al.: Fig. 8, walk, run, walk as three configurations), and wherein three or more views of the articulated virtual character are included in the display view (Robertson et al.: Fig. 8, OBJ, G1, G2, and G3 in Fig. 8).

Claims 11, 14-15, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gauthier et al. (U.S. PGPUB 20040012594) in view of Robertson et al. (U.S. PGPUB 20020140698) and further in view of Dichter (U.S. Patent No. 6,847,364).
	With respect to claim 11, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1. However, Gauthier et al. as modified by Robertson et al. do not expressly disclose the display view illustrates a plurality of ghosts with varying scales.
	Dichter, who also deals with animating objects, disclose a method wherein the display view illustrates a plurality of ghosts with varying scales (column 3, lines 50-65, Airplane 200 is displayed on the computer screen as a sequence of four separate images, starting with a first, faint image 201 that has high depth and high transparency, and ending with an intense image 204 that has minimal depth and transparency. Again, the variation in the depth attribute is not readily seen from the isolated image of object 200 in FIG. 3 and would be more readily apparent in a scene that included some objects near object 200. The intermediate images 202 and 203 have proportionally decreasing depth and transparency according to one embodiment).
	Gauthier et al., Robertson et al., and Dichter are in the same field of endeavor, namely computer graphics.
	At the time of the invention, it would have been obvious to apply the method wherein the display view illustrates a plurality of ghosts with varying scales, as taught by Dichter, to the Gauthier et al. as modified by Robertson et al. system, because this would provide the viewer with an illusion of 3D motion of airplane 200 along the direction of curved arrow 210 (column 3, lines 63-65 of Dichter).
With respect to claim 14, Gauthier et al. as modified by Robertson et al. and Dichter disclose the method of claim 1, wherein the character dataset includes data corresponding to joints, movable body parts (Gauthier et al.: paragraph 72, Preferably, the hierarchy 406 associates all of the nodes 603 with a node name 604 suited to the bio-mechanical model 602 they collectively define. Thus, a "left leg" lower limb firstly comprises a "hips" parent node 605, also known as the root node of the entire limb. Said leg next includes an "knee" child node 606 and an "ankle" child node 607), surface textures (Dichter: column 7, lines 10-14, the attributes of color and transparency, other attribute-specific parameters, such as intensity, reflectivity, fill, and texture can be utilized to impart the desired effect of 3D motion to the object being displayed, and physical constraints of the articulated virtual character (Gauthier et al.: paragraph 71, said nodes are located at the joints between said body parts, or extremities, such that a bio-mechanical model 602 can be mathematically derived from said node hierarchy 406 in order to visualise the motion thereof with the least possible computational overhead allocated to character rendering). It would have been obvious to include surface textures in the character dataset because this would generate a more realistic appearing character model.
With respect to claim 15, Gauthier et al. as modified by Robertson et al. and Dichter disclose the method of claim 1, wherein the diminished view of the second view relative to the first view is diminished in that the second view has a greater transparency than the first view (Dichter: column 3, lines 61-63, The intermediate images 202 and 203 have proportionally decreasing depth and transparency according to one embodiment).
With respect to claim 18, Gauthier et al. as modified by Robertson et al. and Dichter disclose the method of claim 17, wherein the display view includes at least one earlier ghost corresponding to an earlier rig state of the rig associated with a predetermined earlier animation time that is earlier in an animation sequence than a current animation time and at least one later ghost corresponding to a later rig state of the rig associated with a predetermined later animation time that is later in the animation sequence than the current animation time (Robertson et al.: paragraph 45, ghost copy (G1) and ghost copy (G3) at early and later times, respectively), and wherein a first coloration is applied to the at least one earlier ghost and a second coloration, distinct from the first coloration, is applied to the at least one later ghost (Dichter: column 5, lines 28-32, Block 50 then generates a new set of draw commands 61 and 67-69 to the graphics system to draw a set of images, each representing the object in a slightly different depth, transparency, and/or color, for example, to give the illusion of 3D motion).
	With respect to claim 19, Gauthier et al. as modified by Robertson et al. and Dichter disclose the method of claim 17, wherein the display view includes a plurality of ghost characters having varying amounts of fading, wherein an amount of fading of a ghost character is based on a time difference between an animation time of the ghost character and a current animation time (Dichter: column 3, lines 53-63, Airplane 200 is displayed on the computer screen as a sequence of four separate images, starting with a first, faint image 201 that has high depth and high transparency, and ending with an intense image 204 that has minimal depth and transparency. Again, the variation in the depth attribute is not readily seen from the isolated image of object 200 in FIG. 3 and would be more readily apparent in a scene that included some objects near object 200. The intermediate images 202 and 203 have proportionally decreasing depth and transparency according to one embodiment), wherein the time difference is measured in frames or in knots (Dichter: column 8, lines 22-25, an illusion of motion of a 3D object is achieved by having the graphics application itself specify the desired position of the object at each time frame).

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gauthier et al. (U.S. PGPUB 20040012594) in view of Robertson et al. (U.S. PGPUB 20020140698) and further in view of Kruszewski et al. (U.S. PGPUB 20050071306).
With respect to claim 12, Gauthier et al. as modified by Robertson et al. disclose the method of claim 1, further comprising: computing different rig states and caching data across multiple frames simultaneously (Gauthier et al.: paragraph 74, The generic motions library 404 stores motion clips from previously captured performance data indexed under the descriptive name of the motion, ie "walk" 411, "run" 412, "jump" 413 etc.). However, Gauthier et al. as modified by Robertson et al. do not expressly disclose caching articulated virtual character views computed from the different rig states; and reusing some of the articulated virtual character views for subsequent display views.
Kruszewski et al., who also deal with animating objects, disclose a method for caching articulated virtual character views computed from the different rig states; and reusing some of the articulated virtual character views for subsequent display views (paragraph 122, If a cache is activated, each frame that is computed is cached. When the animation platform requests the locations, orientations, and speeds of characters for a certain frame, the solver first searches for the information in the cache. If the solver does not find the required information, it calculates it. When a scene is saved, the cache is saved to the cache file. When a scene is loaded, the cache is loaded from the cache file).
Gauthier et al., Robertson et al., and Kruszewski et al. are in the same field of endeavor, namely computer graphics.
At the time of the invention, it would have been obvious to apply the method of caching articulated virtual character views computed from the different rig states; and reusing some of the articulated virtual character views for subsequent display views, as taught by Kruszewski et al., to the Gauthier et al. as modified by Robertson et al. system, because this would improve rendering performance.
With respect to claim 13, Gauthier et al. as modified by Robertson et al. and Kruszewski et al. disclose the method of claim 12, wherein at least one articulated virtual character view is a first rig view in one frame and a ghost rig view in another frame (Robertson et al.: 86 and 88 in Fig. 7).
Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. Applicant argues that Robertson does not teach generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view in that Robertson does not show changing a rig state of an object and there is no requirement that the second configuration is distinct from the first configuration (page 7, last paragraph of remarks). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Gauthier discloses changing a rig state and the second configuration is distinct from the first configuration (paragraph 80, The hierarchy of parent and children node 406 is selected among the model hierarchies 403 in order to animate a humanoid bipedal character 601 in a target animation sequence 405 primarily defined as a time-line 801). The second configuration corresponds to the rig state at the end of the time line 801. Robertson discloses generating a display view of the virtual scene comprising the first view of the virtual object and the second view of the virtual object, wherein the second view is presented with a diminished view relative to the first view (paragraph 43, Fig. 7, object 82 is shown in a diminished view relative to the first view). Gauthier in combination with Robertson disclose generating a display view of the virtual scene comprising the first view of the articulated virtual character and the second view of the articulated virtual character, wherein the second view is presented with a diminished view relative to the first view, while changing a rig state to a second configuration distinct from the first configuration.
Applicant argues that Gauthier does not appear to disclose or suggest a display view that shows the animated character at multiple times (page 8, first paragraph). However, Gauthier discloses animation instructions 402 update the representation of target animation sequence 405 and output the frame equivalent to the position slider 907 to GUI 901 (paragraph 89). A first area displays target animation sequence 405 as a three-dimensional animation space 902 configured with a reference floor space 903. The bipedal node hierarchy 406 is displayed therein as a humanoid model 601 and an animation path 904, 905 is also shown projected onto floor space 903, along which said model 601 will be animated with the motions described in FIG. 8 (paragraph 88 of Gauthier).
Applicant argues that there does not appear to be a concept of animation times in Robertson’s display and the movement in Robertson is the user changing the position of the objects being viewed rather than an animation playing (page 8, second paragraph). However, the user changing positions of the object results in moving, or animating, the object over a period of time, thus, Robertson’s ghost copies correspond to ghost rig states at corresponding animation times.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,191,798 to Handelman et al. for a method of displaying multiple rig states of an animated character.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
11/26/22